Citation Nr: 1535352	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-18 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the Veteran is mentally competent to handle disbursement of funds for Department of Veterans Affairs benefit purposes.

2.  Whether an overpayment of VA nonservice-connected pension benefits in the amount of $26,366.00 was properly created.

3.  Entitlement to a waiver of recovery of any properly-created overpayment. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Pension Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The June 2010 rating decision determined that the Veteran is not competent to handle the disbursement of funds.  A notice of disagreement was received in July 2010, a statement of the case was issued in May 2011, and a substantive appeal was received in May 2011.

In a May 2014 decision, the Board found that the Veteran is not mentally competent to hand disbursement of funds for VA benefit purposes.  

The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a "Joint Motion for an Order Vacating and Remanding the Board Decision" in April 2015, requesting that the Court vacate the Board's May 2014 decision and remand the claim to satisfy an outstanding request for a Board hearing.  In an April 2015 Order, the Court granted the Joint Motion, vacating the Board's May 2014 decision and remanding the case to the Board for compliance with directives that were specified by the Joint Motion.  The case has thus been returned to the Board for further consideration.

In an October 2014 letter, VA proposed to reduce the Veteran's pension benefits effective May 1, 2011, based on the discovery that the Veteran had been in receipt of benefits from the Social Security Administration (SSA) that he had not reported to VA.  In December 2014, the Veteran's accredited representative filed a statement disputing the reduction proposal and requesting a waiver of the debt.  VA implemented the proposed reduction in a January 2015 administrative decision.  

In January 2015, his case was referred to the Debt Management Center, Committee on Waivers and Compromises.  In a February 2015 decision, the Committee denied the Veteran's waiver request.  In May 2015, the Veteran submitted a statement to VA that, in relevant part, expresses disagreement with the creation of the overpayment.  In this letter, the Veteran referenced his Veterans Service Officer needing information "to write a plea to waive my overpayment pension cut," and he noted that he "was overpaid by accident but I was eligible for non-mil[itary] pension for 5 or 10 years before I got it in 1997."  The Board therefore finds that it is necessary to take jurisdiction over these issues for the limited purpose of remanding them to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2015 Joint Motion noted that the May 2014 Board decision had determined that the Veteran had withdrawn an outstanding Board hearing request.  It noted that the Veteran had failed to report for an August 2011 hearing scheduled for the RO in Chicago, Illinois.  It further noted, however, that the Board had "failed to address evidence that Appellant had requested, prior to the hearing, that the hearing be relocated from the Chicago VA RO to another VA facility."  Specifically, it noted that, in an August 5, 2011, statement that was received by the Chicago RO prior to the date of the scheduled hearing, the Veteran reported that "'I received your letter while I was in the hospital and was released today and just read it today.  Please change the location of this hearing to the St. Louis VARO.'"  It further noted that the appellant's representative sent in a timely statement requesting that the hearing take place at the Marion VA Medical Center (VAMC), and that the Veteran himself submitted a statement requesting that the hearing take place at the Marion VAMC via videoconference.

In addition, as described in the Introduction above, a remand of the claims involving the creation of an overpayment of nonservice-connected pension benefits and waiver of any legitimately-created debt is necessary in order to issue a statement of the case and to give the Veteran the opportunity to perfect an appeal on these issues.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of (1) whether an overpayment of VA nonservice-connected pension benefits in the amount of $26,366.00 was properly created and (2) entitlement to a waiver of recovery of any properly-created overpayment must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of (a) whether an overpayment of VA nonservice-connected pension benefits in the amount of $26,366.00 was properly created and (b) entitlement to a waiver of recovery of any properly-created overpayment.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to these issues.  

2.  Per the April 2015 JMR, schedule the Veteran for a Board hearing at the Marion VAMC (via videoconference), if feasible.  Otherwise, schedule the Veteran for a Travel Board or Board videoconference hearing at the appropriate RO.  Appropriate notification should be given to the Veteran, and such notification should be documented and associated with the Veteran's claims folder.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




